DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 1/6/2021 has been entered and claims 2, 12 and 17 are cancelled, thus claims 1, 3-11, 13-16 and 18-23 are currently pending in this application and the objection to the title is withdrawn.
Allowable Subject Matter
Claims 1, 3-11, 13-16 and 18-23 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a light-emitting display device comprising “a roughness-inducing layer between the first electrode of one of the subpixels and the first electrode of an adjacent subpixel and under the bank” in combination with the rest of the limitations as recited in claim 1;  	a method of manufacturing a light-emitting display device comprising “forming a roughness-inducing layer between the first electrode of one of the subpixels and the first electrode of an adjacent subpixel, between the forming the first electrode and the forming the bank” in combination with the rest of the limitations as recited in claim 11; and 	a light-emitting display device wherein “the roughness-inducing layer has an upper surface that has a larger degree of surface roughness than an upper surface of the first electrode” in combination with the rest of the limitations as recited in claim 14.  	Claims 3-10, 13, 15-16 and 18-23 are also allowed for further limiting and depending upon allowed claims 1, 11 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892